Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.

Response to Amendment
This action is in response to the remark entered on March 23, 2021.
Claims 1-10 & 16-26 are pending in the instant application.
Claims 7 & 11-15 are cancelled.
Claim 1 is amended.
Claims 16-26 are newly added.

Response to Arguments
Applicant's remarks filed 03/23/2021, pages 7-8, regarding the rejection of claim 1 under 35 U.S.C. § 103 have been fully considered and are moot upon further 
In response to applicant’s remark that Examiner’s recited references do not teach, suggest, nor disclose Applicant's newly-recited limitations, the Examiner directs Applicant’s attention to the rejection of the independent claim 1 where Applicant’s newly added claim limitations are addressed by Van and are rejected for the reasons as outlined below. 

Applicant's remarks filed 03/23/2021, page 7-8, regarding the rejection of claims 2-6 & 8-10 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
Examiner respectfully disagrees because the combination of Nagasaka and Van teach or suggest independent claims 1 as outlined below. Thus, claims 2-6 & 8-10 are also rejected for the similar reasons as outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. (US 2011/0085711 A1) (hereinafter Nagasaka) in view of Ven de Van (US 2002/0190972 A1) (hereinafter Van).

Regarding claim 1, Nagasaka discloses a method for enabling calibration of a vital sign camera, comprising the steps of:
providing a virtual phantom of a living being [Paragraph [0028]-[0030], Figs. 1-2, Image of finger, as virtual phantom of a living being (human)];
rendering one or more artificial vital signs on the virtual phantom [Paragraph [0028]-[0030], Figs. 1-2, Image signal including blood vessel pattern, as artificial vital signs rendered], wherein the step of rendering comprises modulating a light signal to be emitted from the provided virtual phantom [Paragraph [0028]-[0030] & [0043]-[0048], Fig. 6, Image signal taken of finger irradiated with light sources, and controlling light source power so average brightness of the finger region is within a target range], and wherein the one or more artificial vital signs are based on or more of a pre-recorded data set or a computer simulation [Paragraph [0028]-[0030], Figs. 1-2, Image signal of blood vessel pattern acquired is converted to digital data and stored in memory 208];
outputting the virtual phantom with the rendered one or more artificial vital signs [Paragraph [0028]-[0030], Figs. 1-2, Image signal including blood vessel pattern, as artificial vital signs rendered]; and
determining a calibration setting of the vital sign camera based on one or more vital sign signals obtained by measuring the modulated light signal emitted from the virtual phantom [Paragraph [0028]-[0030] & [0043]-[0048], Fig. 6, Image signal taken of finger irradiated with light sources, and controlling (calibrating) light source power of optical sensor, so average brightness of the finger region is measured and checked to be within a target range].
However, Nagasaka does not explicitly disclose outputting the virtual phantom to the vital sign camera .
Van teaches outputting the virtual phantom to the vital sign camera [Paragraph [0074]-[0082], Fig. 2-3, Outputting image from display panel 2 to optical sensor 8, for feedback comparison].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Nagasaka to add the teachings of Van as above, to verify if a data feed to a remote display is correct, and if the data feed to a remote display is incorrect, to investigate and control the display appropriately (Van, Paragraphs [0070]-[0076]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date .

Claims 2-5 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. (US 2011/0085711 A1) (hereinafter Nagasaka) and Ven de Van (US 2002/0190972 A1) (hereinafter Van) in view of Wieringa et al., “Contactless multiple wavelength photoplethysmographic imaging: a first step toward "SpO2 camera" technology,” Ann Biomed Eng. 2005 Aug, vol. 33, pgs. 1034-1041 (hereinafter Wieringa).

Regarding claim 2, Nagasaka and Ven de Van disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Nagasaka nor Van explicitly disclose wherein at least one of the rendered one or more artificial vital signs is temporally varying.
Wieringa teaches wherein at least one of the rendered one or more artificial vital signs is temporally varying [Pgs. 1037-1040, Figs. 2 & 5, images of arm, as virtual phantom, with varying blood vessel pulse images at times j, k, and l].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Nagasaka to add the teachings of Wieringa as above, to image blood vessels and be (Wieringa, Introduction)

Regarding claim 3, Nagasaka, Van, and Wieringa disclose the method according to claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wieringa teaches wherein the rendered one or more artificial vital signs comprise a periodic variation of a shape, a volume, a position, an orientation and/or a color of the provided virtual phantom [Pgs. 1037-1040, Discussion, Figs. 2 & 5, any pulsations of blood movement varies the shape and color of the virtual phantom, along with any other arm/body movements].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Nagasaka to add the teachings of Wieringa as above, to image blood vessels and be able to monitor and detect decreased blood oxygenation to indicate required immediate attention (Wieringa, Introduction)

Regarding claim 4, Nagasaka and Van disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Nagasaka nor Van teach the particulars of claim 4.
Wieringa teaches wherein the rendered one or more artificial vital signs are associated with a pulse activity, a respiratory activity, a concentration of a blood-component, a blood-pressure and/or a motion of the living being [Pgs. 1037-1040, Discussion, Figs. 2 & 5, any pulsations of blood movement varies the shape and color of the virtual phantom, along with any other arm/body movements].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Nagasaka to add the teachings of Wieringa as above, to image blood vessels and be able to monitor and detect decreased blood oxygenation to indicate required immediate attention (Wieringa, Introduction)

Regarding claim 5, Nagasaka and Van disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Nagasaka nor Van teach the particulars of claim 5.
Wieringa teaches wherein the step of rendering comprises projecting a plurality of images of the living being each for a corresponding wavelength [Pgs. 1035-1036, Fig. 5, custom-built 3-wavelength LED-ringlight mounted on camera, with wavelengths being adjusted to 660 nm, 810 nm, and 940 nm].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Nagasaka to add the teachings of Wieringa as above, to image blood vessels and be able to monitor and detect decreased blood oxygenation to indicate required immediate attention (Wieringa, Introduction)

Regarding claim 9, Nagasaka and Van disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
[Paragraph [0028]-[0030] & [0043]-[0048], Fig. 6, Image signal taken of finger irradiated with light sources, and controlling (calibrating) light source power of optical sensor, so average brightness of the finger region is measured and checked to be within a target range, thus varying the absorption of the light sources].

Regarding claim 10, Nagasaka and Van disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Nagasaka nor Van teach the particulars of claim 10.
Wieringa teaches of further comprising assigning a value to at least one of the rendered one or more artificial vital signs and/or identifying a motion associated with at least one of the rendered one or more artificial vital signs [Pgs. 1037-1040, Fig. 5, images of arm, with vascular/blood pulsating images as vital signs being assigned relative spectral power values in decibels].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Nagasaka to add the teachings of Wieringa as above, to image blood vessels and be able to monitor and detect decreased blood oxygenation to indicate required immediate attention (Wieringa, Introduction)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. (US 2011/0085711 A1) (hereinafter Nagasaka), Ven de Van (US 2002/0190972 A1) (hereinafter Van), and Wieringa et al., “Contactless multiple wavelength photoplethysmographic imaging: a first step toward "SpO2 camera" technology,” Ann Biomed Eng. 2005 Aug, vol. 33, pgs. 1034-1041 (hereinafter Wieringa) in view of Prokoski (US 2010/0191541 A1) (hereinafter Prokoski).

Regarding claim 6, Nagasaka, Van, and Wieringa disclose the method according to claim 5, and are analyzed as previously discussed with respect to the claim.
However, neither Nagasaka, Van, and Wieringa disclose the particulars of claim 6.
Prokoski teaches wherein the step of rendering further comprises overlaying the projected plurality of images over each other [Paragraphs [0509]-[0511], Fig. 5, Image window 655 displays real-time imagery and is enhanced with vascular overlay].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Nagasaka to incorporate and implement the rendering features of Prokoski as above, to enhance visualization of internal and external anatomical structures including blood vessels and skin folds (Prokoski, Paragraph [0077]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. (US 2011/0085711 A1) (hereinafter Nagasaka) and Ven de Van (US 2002/0190972 A1) (hereinafter Van) in view of Prokoski (US 2010/0191541 A1) (hereinafter Prokoski).

Regarding claim 8, Nagasaka and Van disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Nagasaka nor Van teach the particulars of claim 8.
Prokoski teaches wherein the step of rendering comprises using a time sequential emission or absorption of a light signal to be emitted or reflected from the provided virtual phantom [Paragraphs [0278]-[0282], Various techniques to generate 3D/IR images include time-of-flight schemes and sequentially coded light].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Nagasaka to incorporate and implement the rendering features of Prokoski as above, to generate 3D/IR imagery resulting in “point cloud” of data forming 3D models which can be rotated in three-dimensional space that are defined by anatomical landmarks, enhancing and simplifying image comparisons (Prokoski, Paragraph [0279]-[0281]).

Claim 16-17, 20-22 & 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. (US 2011/0085711 A1) (hereinafter Nagasaka) and Ven de Van (US 2002/0190972 A1) (hereinafter Van) in view of Kaestle et al. (US 2014/0155759 A1) (hereinafter Kaestle).

Regarding claim 16, apparatus claim 11 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore apparatus claim 16 
	Furthermore, Nagasaka discloses a processor [Paragraphs [0030]-[0031], CPU 206].
	However, neither Nagasaka nor Van disclose a non-transitory memory comprising instructions.
	Kaestle teaches a non-transitory memory comprising instructions [Paragraphs [0041]-[0043], [0051] & [0095]-[0099], processing unit 6 running software stored in non-transitory computer readable medium, being hard disks, magnetic media, RAM, ROM].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Nagasaka to incorporate and implement the computer software and processor of Kaestle as above, to resolve the known problem in image-based (e.g. camera-based) vital signs monitoring occurring when no dominant light is present in the environment, and utilize a computer to automate the process of determining an optimal illumination setting (Kaestle, Paragraph [0005] & [0095]-[0099]). 

Regarding claim 17, Nagasaka, Van, and Kaestle disclose the apparatus according to claim 16, and are analyzed as previously discussed with respect to the claim.
Furthermore, Van teaches of further comprising an output unit, the output unit comprising one or more of a color monitor, a light, modulator, a micro-mirror element, a [Paragraph [0074]-[0082], Fig. 2-3, Outputting image from display panel 2 to optical sensor 8, for feedback comparison].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Nagasaka to add the teachings of Van as above, to verify if a data feed to a remote display is correct, and if the data feed to a remote display is incorrect, to investigate and control the display appropriately (Van, Paragraphs [0070]-[0076]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display an image to a camera to determine if it is output correctly as in the improvement discussed in Van in the system executing the method of Nagasaka. As in Van, it is within the capabilities of one of ordinary skill in the art to output a phantom to the vital camera of Nagasaka with the predicted result of the vital camera sensing and receiving the phantom for inspection as needed in Nagasaka.

Regarding claim 20, Nagasaka, Van, and Kaestle disclose the apparatus according to claim 16, and are analyzed as previously discussed with respect to the claim.
However, neither Nagasaka, Van, nor Kaestle explicitly disclose the particulars of claim 20.
Wieringa teaches wherein the rendered one or more artificial vital signs are associated with a pulse activity, a respiratory activity, a concentration of a blood-component, a blood-pressure and/or a motion of the living being [Pgs. 1037-1040, Discussion, Figs. 2 & 5, any pulsations of blood movement varies the shape and color of the virtual phantom, along with any other arm/body movements].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Nagasaka to add the teachings of Wieringa as above, to image blood vessels and be able to monitor and detect decreased blood oxygenation to indicate required immediate attention (Wieringa, Introduction).

Regarding claim 21, Nagasaka, Van, and Kaestle disclose the apparatus according to claim 16, and are analyzed as previously discussed with respect to the claim.
Furthermore, Nagasaka discloses wherein to render the one or more artificial vital signs further comprises one or more of projecting a plurality of images of the living being each for a corresponding wavelength, using a time sequential emission or absorption of a light signal to be emitted or reflected from the provided virtual phantom, or varying an absorption of a light signal by the provided virtual phantom [Paragraph [0028]-[0030] & [0043]-[0048], Fig. 6, Image signal taken of finger irradiated with light sources, and controlling (calibrating) light source power of optical sensor, so average brightness of the finger region is measured and checked to be within a target range, thus varying the absorption of the light sources]

Regarding claim 22, non-transitory computer readable medium claim 22 corresponds to apparatus claim 16, and therefore is also rejected for the same reasons of obviousness as listed above.

Regarding claim 25, non-transitory computer readable medium claim 25 corresponds to apparatus claim 20, and therefore is also rejected for the same reasons of obviousness as listed above.

Regarding claim 26, non-transitory computer readable medium claim 26 corresponds to apparatus claim 21, and therefore is also rejected for the same reasons of obviousness as listed above.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. (US 2011/0085711 A1) (hereinafter Nagasaka) and Ven de Van (US 2002/0190972 A1) (hereinafter Van), and Kaestle et al. (US 2014/0155759 A1) (hereinafter Kaestle) in view of Prokoski (US 2010/0191541 A1) (hereinafter Prokoski).

Regarding claim 18, Nagasaka, Van, and Kaestle disclose the apparatus according to claim 17, and are analyzed as previously discussed with respect to the claim.
However, neither Nagasaka, Van, nor Kaestle disclose the particulars of claim 18.
[Paragraphs [0275]-[0277] & [0502], Monitor displays real-time 3D/IR image, output unit operating in a near-infrared spectral range].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Nagasaka to incorporate and implement the 3D/IR rendering features of Prokoski as above, to generate 3D/IR imagery resulting in “point cloud” of data forming 3D models which provide visualizations that can be rotated in three-dimensional space that are defined by anatomical landmarks, enhancing and simplifying image comparisons (Prokoski, Paragraph [0275]-[0281]).

Claim 19 & 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. (US 2011/0085711 A1) (hereinafter Nagasaka) and Ven de Van (US 2002/0190972 A1) (hereinafter Van), and Kaestle et al. (US 2014/0155759 A1) (hereinafter Kaestle) in view of Wieringa et al., “Contactless multiple wavelength photoplethysmographic imaging: a first step toward "SpO2 camera" technology,” Ann Biomed Eng. 2005 Aug, vol. 33, pgs. 1034-1041 (hereinafter Wieringa).

Regarding claim 19, Nagasaka, Van, and Kaestle disclose the apparatus according to claim 16, and are analyzed as previously discussed with respect to the claim.

Wieringa teaches wherein at least one of the rendered one or more artificial vital signs is temporally varying [Pgs. 1037-1040, Figs. 2 & 5, images of arm, as virtual phantom, with varying blood vessel pulse images at times j, k, and l], and wherein the rendered one or more artificial vital signs comprise a periodic variation of a shape, a volume, a position, an orientation and/or a color of the provided virtual phantom [Pgs. 1037-1040, Discussion, Figs. 2 & 5, any pulsations of blood movement varies the shape and color of the virtual phantom, along with any other arm/body movements].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Nagasaka to add the teachings of Wieringa as above, to image blood vessels and be able to monitor and detect decreased blood oxygenation to indicate required immediate attention (Wieringa, Introduction).

Regarding claim 23, Nagasaka, Van, and Kaestle disclose the non-transitory computer-readable storage medium according to claim 22, and are analyzed as previously discussed with respect to the claim.
However, neither Nagasaka, Van, nor Kaestle explicitly disclose the particulars of claim 19.
[Pgs. 1037-1040, Figs. 2 & 5, images of arm, as virtual phantom, with varying blood vessel pulse images at times j, k, and l].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium disclosed by Nagasaka to add the teachings of Wieringa as above, to image blood vessels and be able to monitor and detect decreased blood oxygenation to indicate required immediate attention (Wieringa, Introduction).

Regarding claim 24, non-transitory computer readable medium claim 24 corresponds to apparatus claim 19, and therefore is also rejected for the same reasons of obviousness as listed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL CHANG/Examiner, Art Unit 2487